Citation Nr: 1439302	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-13 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residual neuropathy of the partial left median nerve, cutaneous.

2.  Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that in a May 2012 rating decision, the RO increased the rating for the Veteran's service-connected residual neuropathy of the partial left median nerve, cutaneous, to 10 percent for the entire period under review.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The Board has recharacterized the issue on appeal accordingly.

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claims, and has been reviewed.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The issue of entitlement to a rating in excess of 10 percent for residual neuropathy of the partial left median nerve, cutaneous, prior to November 30, 2009 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's residual neuropathy of the partial left median nerve, cutaneous, has been productive of, at most, mild incomplete paralysis throughout the appeal period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residual neuropathy of the partial left median nerve, cutaneous, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8515 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In this instance, such notice was provided in a December 2009 letter.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent medical treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment and personnel records and relevant post-service medical records have been associated with the claims file.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf with respect to the claim being decided. 

The Veteran was afforded VA nerve examinations in January 2010 and May 2012.  The examination reports are adequate for evaluation purposes because the examiners conducted clinical evaluations, reviewed the Veteran's medical history, and described his disability in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) in July 2012, during which he presented oral argument in support of his claim.  The Board is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the VLJ did not note the bases of the prior determination.  The VLJ and the Veteran's service representative asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ also specifically sought to identify pertinent evidence not currently associated with the claims, and the Veteran volunteered his recent treatment history and symptoms.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Analysis

The Veteran asserts that he is entitled to a rating in excess of 10 percent for his service-connected residual neuropathy of the partial left median nerve, cutaneous, which affects the third and fourth digits of his left hand (hereinafter, "left hand disability").

By way of history, service connection for the Veteran's left hand disability was initially granted in January 1969.  In January 2002, the Veteran filed an increased rating claim, which was denied by the RO in April 2002.  The Veteran filed a Notice of Disagreement with the RO's determination, and a Statement of the Case was issued in July 2003.  The Veteran did not subsequently perfect an appeal.  The next correspondence received from the Veteran was dated November 2009, and again indicated a desire for an increased rating for his left hand disability.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's left hand disability is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515, paralysis of the median nerve.  The Board notes that the evidence of record indicates the Veteran is right-handed, so the disability at issue affects his minor hand.

Under Diagnostic Code 8515, for the minor hand, a 10 percent rating is assigned when there is mild incomplete paralysis of the median nerve.  For moderate incomplete paralysis, a 20 percent rating is assigned, and for severe incomplete paralysis, a 40 percent rating is assigned.  A 60 percent rating is assigned for complete paralysis of the median nerve on the minor side with such manifestations as the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, an inability to make a fist, index and middle fingers that remain extended; an inability to flex the distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to the palm; weakened wrist flexion; and pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2013).

The terms "mild," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully considered the history of the Veteran's disability, as well as the current clinical manifestations and the effect this disability may have on his earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  However, after review of the evidence of record, the Board finds that a higher evaluation is not for application in the present case, as neither the Veteran's reported symptoms nor the objective medical findings demonstrate more than mild incomplete paralysis of the left hand during the time period under review.  

During VA treatment in June 2010, the Veteran noted that his left fourth finger was painful in cold weather.  However, the evidence of record does not suggest that he was seeking ongoing medical treatment for symptoms of his left hand disability.  During his July 2012 hearing, he again noted that the primary symptom he experienced as a result of his left hand disability was pain, especially in cold weather.  He described the pain as throbbing and similar to a toothache.  However, he also specifically denied limited motion and diminished strength.

During VA examinations in January 2010 and May 2012, the Veteran described symptoms of pain, numbness, dysesthesias, and paresthesias in his third and fourth fingers, and stated that he could not tolerate cold temperatures.  The January 2010 examiner noted diminished paresthesias and dysesthesias to touch, and alteration of touch and sensation to the distal phalanx of the fourth finger.  He diagnosed the Veteran with digital cutaneous neuropathy of the left fourth finger.  He also noted that hand grip strength was preserved, and stated that the Veteran's condition was purely sensory.  In May 2012, the same examiner noted hypersensitivity to touch, temperature and fine touch monofilament sensation in both fingers, but stated that the Veteran's hand grip strength was preserved and that there was no atrophy.  He reported that the Veteran's deep tendon reflexes were normal and symmetrical.  He diagnosed the Veteran with mild median neuropathy of the left hand with incomplete paralysis of the median nerve of the left hand, mild in severity.

The objective medical evidence of record indicates that the Veteran's left hand disability is mild in severity, and his reported symptoms support the VA examiners' characterizations of his disability.  The record includes complaints of numbness, parasthesias, and dysesthesias, but no reports of diminished strength or range of motion.  The primary symptom the Veteran reports throughout the record is pain, exacerbated by cold weather.  Moreover, the Veteran's medical treatment records do not indicate frequent complaints regarding, or treatment for, symptoms of a left hand disability that suggest that a higher rating of "moderate" or "severe" incomplete paralysis, or of complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of separate or higher evaluations for the Veteran's disability.  The Board acknowledges the presence of asymptomatic scars on the Veteran's third and fourth fingers of his left hand, which were noted during a March 2002 VA examination, but finds that the relevant diagnostic criteria do not provide a basis for a separate compensable rating for that manifestation of the Veteran's left hand disability.  A separate rating for limitation of range of motion or functional impairment of the fingers or other aspect of the left upper extremity is also not warranted under 38 C.F.R. § 4.71a, the Schedule of Ratings for the Musculoskeletal System.  The Veteran expressly denied range of motion problems during his July 2012 hearing, and at no point in the record was limited motion of the Veteran's left upper extremity objectively demonstrated.

As a final matter, the Board notes that the Veteran submitted a statement in December 2009 indicating that he did not, in fact, wish to establish a higher current disability rating for his left hand disability, but that he wished to establish a higher rating for the time period prior to that on appeal-an assertion supported by his July 2012 hearing testimony.  The Board acknowledges the Veteran's assertions regarding his disability rating prior to November 30, 2009, and notes that it has referred that issue to the AOJ so that it may be appropriately addressed.  As to the time period currently under review, however, the Board finds that the Veteran's disability warrants a rating of 10 percent, but no higher, throughout the appeal period.

III.  Other Considerations

The Board has also considered whether the Veteran's left hand disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that neither the first nor the second Thun element is satisfied here.  The Veteran's left hand disability is manifested by objective signs and symptoms of numbness, dysesthesias, and paresthesias in his third and fourth fingers.  Subjectively, the Veteran has complained of pain, numbness, dysesthesias, and paresthesias in those fingers.  These signs and symptoms, and their resulting impairment, are contemplated by the rating criteria applicable to the Veteran's disability, which also provide for additional or more severe symptoms than currently shown by the evidence.  In short, there is nothing exceptional or unusual about the Veteran's left hand disability, because the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings based on symptoms more severe than those he has reported.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any "other indicia" are present.  In particular, the evidence of record does not suggest that the Veteran's left hand disability has caused marked interference with employment or has resulted in any hospitalizations during the time period under review.  The Board finds, therefore, that even if the Veteran's disability picture was exceptional or unusual, referral would not be warranted in this instance.

As a final matter, the Veteran stated during his hearing that he was last employed in 2005.  He indicated that he had been performing air conditioning and heating work at that time, but that he could no longer climb into attics and crawl spaces quickly.  In Rice v. Shinseki, the Court stated that if a claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a total disability rating based on individual unemployability (TDIU) is warranted as a result of that disability.  22 Vet. App. 447, 453-54 (2009).  Here, the record does not show, and the Veteran has not alleged, that he cannot work because of his left hand disability.  Therefore, entitlement to TDIU has not been raised by the Veteran or the record.

In reaching these conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for residual neuropathy of the partial left median nerve, cutaneous, is denied.


REMAND

The Veteran is also seeking service connection for prostate cancer.  Although further delay is regrettable, the Board finds that additional development is needed with respect to this claim.

Although the Veteran served during the Vietnam era, he testified during his hearing that he never set foot in Vietnam.  However, the Veteran has asserted that he was exposed to radiation while handling nuclear warheads during service.  The Board notes that the Veteran's military occupational specialty was Hercules Missile Crewman, and that his service treatment records contain several nuclear duty position medical notifications.  Although prostate cancer is not a disease presumptively linked to radiation exposure under 38 C.F.R. § 3.309(d), it is a radiogenic disease for purposes of instituting development under 38 C.F.R. § 3.311.  As such development has not been undertaken, remand of this issue is required.

Additionally, the Veteran has never been provided with a VA examination to determine the nature and likely etiology of his prostate cancer.  Given the medical evidence of record and the Veteran's assertions, the Board finds that a VA medical opinion will be necessary to resolve this claim if the development conducted in accordance with 38 C.F.R. § 3.311 does not result in a positive dose estimate. 

Finally, the Veteran indicated during his hearing that he initially received treatment for prostate cancer through the University of Pennsylvania.  The record contains a January 2010 letter from a Hospital of the University of Pennsylvania physician confirming that the Veteran was receiving such treatment.  The Veteran was previously asked to submit authorization for any private records he wished VA to obtain, but did not respond.  On remand, the Veteran should again be asked to submit a form authorizing VA to obtain any relevant medical records from the University of Pennsylvania on his behalf.

Relevant ongoing VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an authorization form for any medical facility associated with the University of Pennsylvania that treated him for prostate cancer.  If a properly completed release is received, request all relevant records from any facilities identified.  Any negative response should be associated with the claims folder and the Veteran notified of such.

In addition, obtain updated VA treatment records dating since December 2013.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Request from official sources any available records concerning the Veteran's exposure to radiation during his service as a Hercules Missile Crewman for the period from May 1965 to May 1968. 

3.  After completing the above requested development to the extent possible, forward the Veteran's records concerning his radiation exposure, including any service records, his statements and testimony regarding radiation exposure, and any other information obtained from the above development, to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible, in accordance with 38 C.F.R. § 3.311(a)(2)(iii).  If a specific estimate cannot be made, a range of possible doses should be provided.  If more information from the Veteran is required regarding specifics of his alleged exposure, he should be contacted and asked to provide it. 

4.  If the above-requested development results in a positive dose estimate, refer the claim to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(c).

5.  If the above-requested development does not result in a positive dose estimate, schedule the Veteran for a VA examination with an appropriate specialist to identify the nature and likely cause of the Veteran's prostate cancer.  The claims file and a complete copy of this REMAND must be available to and reviewed by the examiner in conjunction with the examination.  The VA examination should indicate that this has been accomplished.  All necessary studies and tests should be conducted. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's prostate cancer had its onset during active service, or is related to any in-service disease, event, or injury, to include radiation exposure.  

The examiner should provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot provide the above opinion without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


